Exhibit 10.31

[exhibit1031image1.jpg]






BY EMAIL
January 5, 2016


Pamela Kohn
11091 Timarron Drive
Bentonville, AR 72712
Dear Pam:
I am pleased to offer you employment as the Executive Vice President –
Merchandising, Marketing and Supply Chain of The Fresh Market, Inc. (the
“Company”) working at the Company’s headquarters in Greensboro, North Carolina,
as follows:
1.Duties. Your employment will commence on January 6, 2016. You will report to
the Chief Executive Officer and be responsible for the supervision and control
of all merchandising, marketing and supply chain activities of the Company and
will have such other duties as the Chief Executive Officer may reasonably
determine.
2.    Base Salary. Your starting annual base salary will be $450,000, payable in
accordance with the Company’s regular payroll practices. Your base salary will
be reviewed annually by the Compensation Committee of the Board of Directors.
3.    Annual Incentive Compensation. You will participate in the Company’s
Annual Incentive Compensation Plan (“AIP”) commencing in fiscal 2016 and be
eligible to earn incentive compensation under the AIP based on Company financial
measures reviewed and determined annually by the Compensation Committee. Your
annual target incentive for fiscal 2016 will be 75% of your base salary. The AIP
is subject to change from time to time based on the discretion of the
Compensation Committee.
4.    Equity-Based Incentive Compensation. You will participate in the Company’s
Equity-Based Incentive Program (“EBIP”) and receive annual equity-based awards
under the EBIP commencing with the 2016 fiscal year. The grant date target value
of the awards under the EBIP is reviewed and determined by the Compensation
Committee based on benchmarking against similarly situated executive officers at
peer companies. For the 2016 fiscal year, the Company agrees the aggregate grant
date target value of your EBIP awards will not be less than $500,000. The
Compensation Committee determines the form of awards included in each annual
grant. Based on past practice, we anticipate the awards will include a mix of
stock options, restricted stock units and/or performance share units. The EBIP
is subject to change from time to time based on the discretion of the
Compensation Committee.



--------------------------------------------------------------------------------



5.    Sign-On Compensation. On the first day of the month following your
Employment Date, the Company will pay you a sign-on bonus of $300,000. In the
event your employment terminates within two years of your Employment Date for
any reason other than (a) a termination by the Company without “Cause” (as
defined in the Company’s Severance Plan) or (b) your resignation with “Good
Reason” (as defined in the Company’s Severance Plan): during year one, one
hundred percent of the sign-on bonus (net of taxes) will be subject to repayment
to the Company, and during year two, a pro rata portion of the sign-on bonus
(net of taxes), based on the number of days remaining in such two year period,
will be subject to repayment to the Company.
In addition, to further align your interests with the long-term performance of
the Company, you will receive on your Employment Date an award of restricted
stock units (“Sign-On RSUs”) with a GDV of $300,000. The Sign-On RSUs will vest
ratably (25% per year) on each of the first through fourth anniversary of your
Employment Date. The Sign-On RSUs will be subject to the terms and conditions of
the Company’s 2010 Omnibus Incentive Compensation Plan and the form of RSU award
agreement adopted by the Compensation Committee and previously filed with the
Securities and Exchange Commission.
6.    Relocation and Relocation Benefits. You agree to relocate to the
Greensboro, North Carolina area as soon as practicable after your Employment
Date. You will participate in the Company’s Relocation Program which will
reimburse you for most of the reasonable costs and expenses incurred in
connection with your relocation. Any taxable reimbursements under such program
will be grossed-up for income and employment taxes. A pro-rata portion of the
relocation benefits (net of taxes), based on days served, will be subject to
repayment to the Company in the event your employment terminates within two
years of your Employment Date for any reason other than a termination by the
Company without Cause, your resignation with Good Reason or your death or
disability.
7.    Employee Benefit Plans. You will be entitled to participate in all
employee benefit plans, from time to time in effect, and generally available for
the Company’s senior executives, subject to plan terms and applicable Company
policies. Currently, the Company offers its executives group health and dental
plans, life insurance, business travel accident insurance, long-term disability
insurance, a tax-qualified 401(k) retirement savings plan and a non-qualified
deferred compensation plan. You will receive four weeks of vacation each year.
8.    Employment Agreement and Severance Benefit Plan. This offer is contingent
upon your entering into the Employment Agreement with the Company previously
provided to you. The Employment Agreement provides the consideration for your
participation in the Company’s Severance Plan. The Employment Agreement contains
restrictive covenants, which apply during and after your employment with the
Company, including confidentiality, non-disparagement, non-competition and
non-solicitation of Company employees and others who have a business
relationship with the Company.
9.    Other Considerations. As an executive officer of the Company, you will be
subject to certain Company policies, including the Company’s Stock Ownership and
Retention Guidelines, Code of Ethics for Financial and Executive Officers, Code
of Conduct, Insider Trading Policy, and Recoupment Policy, copies of which are
being provided to you. You represent that all information provided to the
Company or its agents with regard to your background check is true, complete and
correct. You further represent to the Company that your accepting this offer is
not prohibited by, and would not result in a breach under, any agreement to
which you are party. In addition, this offer is contingent upon your passing a
drug test, which must occur within the first ten business days following your
Employment Date.



--------------------------------------------------------------------------------



10.    At Will Employment. Your employment and compensation with the Company are
“at will” meaning that either the Company or you can terminate your employment
at any time and for any or no reason. The terms of this offer letter, therefore,
do not and are not intended to create either an express and/or implied contract
of employment.
11.    IRC 409A. This offer is intended to comply with the short-term deferral
rule under Treasury Regulation Section 1.409A-1(b)(4) and be exempt from
Section 409A of the Internal Revenue Code, and shall be construed and
interpreted in accordance with such intent. If any provision contained in this
offer conflicts with the requirements of Section 409A (or the exemptions
intended to apply under this offer), the Company and you agree to enter into an
amendment to this offer to cause it to comply with the requirements of
Section 409A (or the applicable exemptions thereto) and to deliver to you the
intended economic benefits described herein. In no event, however, shall the
Company be required to provide any form of gross-up payment to you for any taxes
imposed by Section 409A. Neither you nor any of your creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this offer letter or under any other plan, policy,
arrangement or agreement of or with the Company or any of its affiliates (this
offer letter and such other plans, policies, arrangements and agreements, the
“Company Plans”) to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment. Except as permitted under
Section 409A, any deferred compensation (within the meaning of Section 409A)
payable to you or for your benefit under any Company Plan may not be reduced by,
or offset against, any amount owing by you to the Company or any of its
affiliates. Except as specifically permitted by Section 409A, the benefits and
reimbursements provided to you under any Company Plan during any calendar year
will not affect the benefits and reimbursements to be provided to you under the
relevant section of such Company Plan in any other calendar year, and the right
to such benefits and reimbursements cannot be liquidated or exchanged for any
other benefit and will be provided in accordance with Section 409A and its
associated regulations. Further, in the case of reimbursement payments, such
payments will be made to you on or before the last day of the calendar year
following the calendar year in which the underlying fee, cost or expense is
incurred.
12.    Entire Agreement. This offer, together with the Employment Agreement and
the applicable Company plan documents and policies, constitute the complete and
exclusive agreement between us regarding this offer and your employment and
supersede any prior representations or promises, whether written or oral. In the
event of any conflict between this offer and the Employment Agreement or the
Severance Plan, this terms of this offer will govern and control. This offer may
only be amended or modified in a written agreement signed by you and a person
authorized to act on behalf of the Board. This offer is governed by North
Carolina law.


*    *    *



--------------------------------------------------------------------------------



I and other members of our senior team look forward to working with you. Please
indicate your acceptance of this offer by signing where indicated below and
returning an executed copy of this offer to me at your earliest convenience.


Very truly yours


THE FRESH MARKET, INC.
 
/s/ Richard A. Anicetti
Richard A. Anicetti
President and Chief Executive Officer







AGREED AND ACCEPTED:
 
 
/s/ Pamela Kohn
 
Pamela Kohn
 





 
 
 
Date:
January 5, 2016
 
 
 
 
















